DETAILED ACTION
	This is the first office action for US Application 17/017,247 for a Self-Shielding Photovoltaic Module Tracker Apparatus.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities:  Claim 1, line 5, after the word “comprising” a - - : - - should be inserted.  Claim 1, line 13, the word - - a - - should be inserted before “length”.  Claim 5, line 5, after the word “comprising” a - - : - - should be inserted.  Claim 5, line 13, the word - - a - - should be inserted before “length”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-5 are allowed (pending correction of the informalities noted above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0311507 to Needham
US 2010/0043776 to Gee
US 20210359639 to Compaan
US 2022/0123689 to Creasy
US 2011/0226232 to GripUS 2014/0216531 to Werner
US 2016/0020725 to Miyahara
US 2016/0238189 to AngelUS 2003/0172922 to Haber
US 2022/0129018 to Needham
US 2016/0065123 to Hayes
US 2019/0253021 to Needham
US 9203343 to Holze
The above prior art discloses various Solar/Photovoltaic trackers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632